DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 6/14/2020. It is noted, however, that applicant has not filed a certified copy of the CA3083510 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: paragraph 3 recites “The valve seat defines an annular space that permits radial movement of the valve ring relative to the axis of the stem to align with the valve ring as pressure is applied to the valve seat”. This is unclear for two reasons. First, it does not appear that applicant’s valve ring radially moves in light of the drawings (element 110) and specification pages 4-5. Secondly, the limitation itself does not follow as it requires the valve ring to align with the valve ring. It is noted that this clause is also in claims 1 and 10 (see 112 rejections below). In light of the drawings/specification pages 4-5, this clause is understood to be incorrect and should instead read as -- The valve seat defines an annular space that permits radial movement of the valve seat relative to the axis of the stem to align with the valve ring as pressure is applied to the valve seat --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 10 recite “radial movement of the valve ring relative to the valve stem to align with the valve ring”. This is unclear for two reasons. First, it does not appear that applicant’s valve ring radially moves in light of the drawings (element 110) and specification, where specification paragraph 3 recites this limitation but specification pages 4-5 discusses movement of the valve seat to align with the valve ring. Secondly, the limitation itself does not follow as it requires the valve ring to align with the valve ring. In light of the specification/drawings. For examination and in light of the drawings/specification pages 4-5, this clause is interpreted as --radial movement of the valve seat relative to the axis of the stem to align with the valve ring as pressure is applied to the valve seat --.
	Claims 2-9 and 11-18 are also rejected by virtue of their dependency on claims 1 and 10.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 10-12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natho (US 2886283).

Regarding claim 1 as best understood, Natho (FIGs 1-3) discloses “A plug for a fluid valve, the plug comprising: 
a stem (36) extending along an axis (vertical axis in FIG 1) between a first end (bottom end) and a second end (top end); 
a tip (52) secured to the first end of the stem (see FIGs); 
a plug body (34) mounted to the stem toward the second end relative to the tip (above 52); and 
a valve seat (58) between the tip and the plug body (see FIGs 2-3), the valve seat having a sealing surface (portion that interacts w/ 24 in FIG 2) that extends past an outer perimeter of the tip (see FIG 2) and is sized to engage a valve ring (24) of the fluid valve, the valve seat defining an annular space (gap between 58 and 44, 50 in FIG 3) that permits radial movement of the valve ring (FIGs 2-3, valve seat moves radially inward) relative to the axis of the stem to align with the valve ring as pressure is applied to the valve seat (58 moves inward to align with 24 to reach the position in FIG 2).”
 
Regarding claim 2, Natho (FIGs 1-3) discloses “further comprising a seal (50) that seals between the valve seat and the plug body (see FIG 2) that permits limited axial movement of the valve seat relative to 
 
Regarding claim 3, Natho (FIGs 1-3) discloses “comprising fluid passages between the tip and the plug (70 in FIG 1) body such that the plug is a pressure-balanced plug (understood that the flow through 70 would also contribute to pressure balance; furthermore it is referred to as a balanced control valve).”
 
Regarding claim 5, Natho (FIGs 1-3) discloses “wherein the plug body is threaded onto the stem and secured by a lock nut (nut at bottom of 36 in FIG 1 secures/threads 34 to 36).”
 
Regarding claim 7, Natho (FIGs 1-3) discloses “wherein the stem engages a rear side of the tip that is opposite a fluid-facing side of the tip (stem understood to engage both sides of 52, the bottom side facing flow and the top side facing away from flow).”
   
Regarding claim 10, Natho (FIGs 1-3) discloses “A pressure-balanced fluid valve comprising: 
a valve housing (10) comprising an inlet (left end), an outlet (right end), and a flow passage (interior of 10) between the inlet and the outlet; 
a valve ring (24) in the flow passage between the inlet and the outlet (see FIGs), the valve ring having a central axis (vertical axis) that extends perpendicular to the valve ring (valve ring extends horizontally); and 
a plug (36, 34, 52) within the valve housing that is movable along the central axis between a sealing position (FIG 2) in which the flow passage is blocked and an open position (FIG 3) in which the flow passage is open, the plug comprising: 


a tip (52) secured to the first end of the stem (see FIGs); 
a plug body (34) mounted to the stem toward the second end relative to the tip (above 52); 
a valve seat (58) between the tip and the plug body (see FIG 2), the valve seat having a sealing surface (portion that interacts w/ 24 in FIG 2) that extends past an outer perimeter of the tip (see FIG 2) that sealingly engages the valve ring (see FIG 2), the valve seat defining an annular space that permits
radial movement of the valve ring relative to the axis  (gap between 58 and 44, 50 in FIG 3) of the stem to align with the valve ring as pressure is applied to the valve seat (58 moves inward to align with 24 to reach the position in FIG 2); and 
fluid passages between the tip and the plug body (70 in FIG 2) to balance pressure between the first end and the second end of the stem(understood that the flow through 70 would also contribute to pressure balance; furthermore it is referred to as a balanced control valve).”
 
Regarding claim 11, Natho (FIGs 1-3) discloses “further comprising a seal (50) that seals between the valve seat and the plug body (see FIG 2) that permits limited axial movement of the valve seat relative to 

Regarding claim 12, Natho (FIGs 1-3) discloses “wherein the valve has a fluid flow profile that is defined by the movement of the valve seat relative to the valve ring (flow occurs between them in FIG 3, profile changes according to their relative positions).”
 
Regarding claim 14, Natho (FIGs 1-3) discloses “wherein the plug body is threaded onto the stem and secured by a lock nut (nut at bottom of 36 in FIG 1 secures/threads 34 to 36).”
  
Regarding claim 16, Natho (FIGs 1-3) discloses “wherein the stem engages a rear side of the tip that is opposite a fluid-facing side of the tip (stem understood to engage both sides of 52, the bottom side facing flow and the top side facing away from flow).”
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natho in view of Myers (US 3601147, cited by applicant).
Regarding claims 4 and 13 (4 is entirely within 13), Natho further discloses “wherein the plug body comprises…an outer sleeve (42, 46, 66), the outer sleeve engaging the valve seat (see FIGs), the…outer sleeve defining an annular cavity (interior of 34 between 66 and 36).”
Natho is silent regarding “[wherein the plug body comprises] a central shaft threaded onto the stem and [an outer sleeve, the outer sleeve engaging the valve seat], the central shaft [and outer sleeve] defining an annular cavity.”
	However, Myers (FIG 1) teaches a balanced plug valve structurally analogous to Natho, the plug body having a central shaft 82 and outer sleeve 76, the central shaft threaded to the stem 78, and wherein the central shaft 82 and outer sleeve 76 define an annular cavity.
	Therefore it would have been obvious, at the time of filing, to modify the shape of the plug body of Natho such that “[wherein the plug body comprises] a central shaft threaded onto the stem and [an outer sleeve, the outer sleeve engaging the valve seat], the central shaft [and outer sleeve] defining an annular cavity”, as taught by Myers, as choosing an alternative shape to achieve the same functional result (balanced plug valve connected to a stem) would be within routine skill in the art. One benefit would be to use a plug body having more structural support for the stem connection.

Claims 6, 8, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natho in view of Sauer (US 20120037832).

Regarding claims 6 and 15, Natho (FIGs 1-3) further discloses “wherein the tip (52) is threaded onto the stem (52 is threaded to 36 via the lock nut)…” 
Natho is silent regarding “and secured with a pin that locks a rotational position of the tip on the stem.”
However, Sauer (FIG 2) teaches a reciprocating plug valve having a tip 13 threaded to a stem 14 and locked in a specific rotational position relative to the stem via pin 15 (paragraph 29).
Therefore it would have been obvious, at the time of filing, to modify the tip assembly of Natho to include “a pin that locks a rotational position of the tip on the stem”, as taught by Sauer, to provide a feature which secures the position of the tip for better alignment.

Regarding claims 8 and 17, Natho is silent regarding “wherein the fluid-facing side of the tip is cone shaped.”
However, Sauer (FIG 2) teaches a reciprocating plug valve having a cone-shaped tip 13.
Therefore it would have been obvious, at the time of filing, to modify the tip shape of Natho such that “wherein the fluid-facing side of the tip is cone shaped”, as taught by Sauer, as choosing an alternative known shape to achieve the same expected result (valve tip) would be within routine skill in the art. One benefit would be to utilize a shape that has rotational symmetry to propagate consistent flow around it.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natho in view of Rain (US 20180112780).

Regarding claims 9 and 18, Natho (FIGs 1-3) further discloses “wherein…the sealing surface of the valve seat is sufficiently resilient (see deformation across FIGs 2-3) to sealingly conform to an out-of-round 
Natho is silent regarding “the valve seat is metal”.
	However, Rain (paragraph 27) teaches it is known in the art to design deformable valve seats (analogous to Natho) out of metal.  
Therefore it would have been obvious, at the time of filing, to modify the seat of Natho such that “the valve seat is metal”, as taught by Rain, as choosing an alternative known material to achieve the same expected result (deformable valve seat) would be within routine skill in the art. One benefit would be to utilize a material that is normally durable and accessible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Qi et al (US 10870320), Thomson et al (US 20160215891), and Baumann et al (US 20140124692).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753